Exhibit 10.1

 

 

HOST HOTELS & RESORTS, L.P.

Executive Deferred Compensation Plan

As Amended and Restated, Effective as of January 1, 2014

 

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

  

 

Page

ARTICLE I— INTRODUCTION

1

 

1.1

  

Name.

1

1.2

  

Purpose.

1

1.3

  

Interpretation.

1

 

ARTICLE II— DEFINITIONS

 

1

2.1

  

Generally.

1

2.2

  

Account.

1

2.3

  

Agreement.

1

2.4

  

Balance.

1

2.5

  

Board Committee.

2

2.6

  

Board of Directors.

2

2.7

  

Change of Control.

2

2.8

  

Code.

2

2.9

  

Committee.

2

2.10

  

Compensation.

3

2.11

  

Contributions.

3

2.12

  

Deemed Earnings.

3

2.13

  

Deemed Crediting Options.

3

2.14

  

Deferral Election Form.

3

2.15

  

Designated Beneficiary.

3

2.16

  

Disability or Disabled.

3

2.17

  

Distribution Election Form.

3

2.18

  

Effective Date.

3

2.19

  

Eligible Employee.

4

2.20

  

Employee.

4

2.21

  

Employer.

4

2.22

  

ERISA.

4

2.23

 

In-Service Distribution.

4

2.24

  

Matching Contribution.

4

2.25

  

Matching Contribution Account.

4

2.26

  

Participant.

4

2.27

  

Participant Deferral.

4

2.28

  

Participant Deferral Account.

4

2.29

  

Plan Year.

4

2.30

  

Qualified Retirement Plan.

4

2.31

  

Separation from Service.

5

2.32

  

Specified Employee.

5

2.33

  

Unforeseeable Emergency.

5

2.34

  

Valuation Date.

5

 

ARTICLE III— ELIGIBILITY AND PARTICIPATION

 

5

3.1

  

Eligibility Requirements.

5

3.2

  

Participation.

5

 

ARTICLE IV— ELECTIONS, DEFERRALS & MATCHING CONTRIBUTIONS

 

5

4.1

  

Participant Election to Defer Compensation.

5

4.2

  

Distribution Elections.

6

4.3

  

New Participants and Partial Years.

6

4.4

  

Irrevocable Elections.

6

i

--------------------------------------------------------------------------------

 

  

 

Page

4.5

  

Unclear Elections.

6

4.6

  

Matching Contributions.

7

 

ARTICLE V— ACCOUNTS AND ACCOUNT CREDITING

 

7

5.1

  

Establishment of a Participant’s Account.

7

5.2

  

Deemed Crediting Options.

7

5.3

  

Allocation Of Account Among Deemed Crediting Options.

7

5.4

  

Valuation and Risk of Decrease in Value.

7

5.5

  

Limited Function of Committee.

7

 

ARTICLE VI— VESTING

 

8

6.1

  

Vesting of Participant Deferrals.

8

6.2

  

Vesting of Matching Contributions.

8

 

ARTICLE VII— DISTRIBUTIONS

 

 8

7.1

  

Distributions Generally.

8

7.2

  

Automatic Distributions.

8

7.3

  

In-Service Distributions.

8

7.4

  

Distributions Resulting from Unforeseeable Emergency.

9

7.5

  

Distributions of Small Accounts.

9

 

ARTICLE VIII— ADMINISTRATION AND CLAIMS PROCEDURE

 

9

8.1

  

Duties of the Employer.

9

8.2

  

The Committee.

9

8.3

  

Committee’s Powers and Duties to Enforce Plan.

9

8.4

  

Organization of the Committee.

10

8.5

  

Limitation of Liability.

10

8.6

  

Committee Reliance on Records and Reports.

10

8.7

  

Costs of the Plan.

10

8.8

  

Claims Procedure.

10

8.9

  

Litigation.

11

 

ARTICLE IX— AMENDMENT, TERMINATION & REORGANIZATION

 

11

9.1

  

Amendment.

11

9.2

  

Amendment Required By Law.

11

9.3

  

Termination.

12

9.4

  

Consolidation/Merger.

12

 

ARTICLE X— GENERAL PROVISIONS

 

12

10.1

  

Applicable Law.

12

10.2

  

Benefits Not Transferable or Assignable.

12

10.3

  

Not an Employment Contract.

13

10.4

  

Notices.

13

10.5

  

Severability.

13

10.6

  

Participant is General Creditor with No Rights to Assets.

13

10.7

  

No Trust Relationship Created.

14

10.8

  

Limitations on Liability of the Employer.

14

10.9

  

Agreement Between Employer and Participant Only.

14

10.10

  

Independence of Benefits.

14

ii

--------------------------------------------------------------------------------

 

  

 

Page

10.11

  

Unclaimed Property.

14

10.12

  

Required Tax Withholding and Reporting.

14

10.13

  

Section 409A Compliance

14

 

 

 

iii

--------------------------------------------------------------------------------

HOST HOTELS & RESORTS, L.P.

Executive Deferred Compensation Plan

(As Amended and Restated Effective January 1, 2014)

ARTICLE I—INTRODUCTION

1.1

Name.

The name of this Plan is the Host Hotels & Resorts, L.P. Executive Deferred
Compensation Plan (the “Plan”).

1.2

Purpose.

The purpose of the Plan is to offer Participants the opportunity to defer
voluntarily current Compensation for retirement income and other significant
future financial needs for themselves, their families and other dependents, and
to provide the Employer, if appropriate, a vehicle to address limitations on its
contributions under any tax-qualified defined contribution plan. This Plan is
intended to be a nonqualified “top-hat” plan; that is, an unfunded plan of
deferred compensation maintained for a select group of management or highly
compensated employees pursuant to Sections 201(2), 301(a)(3), and 401(a)(1) of
ERISA, and an unfunded plan of deferred compensation under the Code.

1.3

Interpretation.

Throughout the Plan, certain words and phrases have meanings, which are
specifically defined for purposes of the Plan. These words and phrases can be
identified in that the first letter of the word or words in the phrase is
capitalized. The definitions of these words and phrases are set forth in Article
II and elsewhere in the Plan document. Wherever appropriate, pronouns of any
gender shall be deemed synonymous, as shall singular and plural pronouns.
Headings of Articles and Sections are for convenience or reference only, and are
not to be considered in the construction or interpretation of the Plan. The Plan
shall be interpreted and administered to give effect to its purpose in
Section 1.2 and to qualify as a nonqualified, unfunded plan of deferred
compensation. In addition, the Plan is designed to provide a benefit that is not
“contingent”, as such term is defined and applied in Treasury Regulation
Section 401(k)-1(e)(6), upon a Participant’s making elective contributions to
the Qualified Retirement Plan. Both the form and the operation of the Plan shall
be interpreted to assure compliance with such Regulation, or its successor, as
amended from time to time.

ARTICLE II—DEFINITIONS

2.1

Generally.

Certain words and phrases are defined when first used in later paragraphs of
this Agreement. Unless the context clearly indicates otherwise, the following
words and phrases when used in this Agreement shall have the following
respective meanings:

2.2

Account.

“Account” shall mean the interest of a Participant in the Plan as represented by
the hypothetical bookkeeping entries kept by the Employer for each Participant.
Each Participant’s interest may be divided into one or more separate accounts or
sub-accounts, including the Participant Deferral Account and the Matching
Contribution Account, which reflect not only the Contributions into the Plan,
but also gains and losses, and income and expenses allocated thereto, as well as
distributions or any other withdrawals. The value of these accounts or
sub-accounts shall be determined as of the Valuation Date. The existence of an
account or bookkeeping entries for a Participant (or his Designated Beneficiary)
does not create, suggest or imply that a Participant, Designated Beneficiary, or
other person claiming through them under this Plan, has a beneficial interest in
any asset of the Employer.

2.3

Agreement.

“Agreement” shall mean this agreement, together with any and all amendments or
restatements thereto.

2.4

Balance.

“Balance” shall mean the total of Contributions and Deemed Earnings credited to
a Participant’s Account under Article V, as adjusted for distributions or other
withdrawals in accordance with the terms of this Plan and the standard
bookkeeping rules established by the Employer.

1

--------------------------------------------------------------------------------

2.5

Board Committee.

“Board Committee” shall mean the Compensation Committee of the Employer’s Board
of Directors, or such other Committee of the Board as may be delegated with the
duty of determining Participant eligibility under the Plan.

2.6

Board of Directors.

“Board of Directors” or “Board” shall mean the Board of Directors of Host
Hotels & Resorts, Inc., a Delaware corporation and the General Partner of Host
Hotels & Resorts, L.P.

2.7

Change of Control.

“Change of Control” shall mean the occurrence of a “change in the ownership,” a
“change in the effective control” or a “change in the ownership of a substantial
portion of the assets” of the Employer, as determined in accordance with this
Section. In determining whether an event shall be considered a “change in the
ownership,” a “change in the effective control” or a “change in the ownership of
a substantial portion of the assets” of the Employer, the following provisions
shall apply:

(a) A “change in the ownership” of the Employer shall occur on the date on which
any one person, or more than one person acting as a group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(a “Person”)), acquires ownership of the equity securities of the Employer that,
together with the equity securities held by such Person, constitutes more than
50% of the total fair market value or total voting power of the Employer, as
determined in accordance with Treas. Reg. §1.409A-3(i)(5)(v). If a Person is
considered either to own more than 50% of the total fair market value or total
voting power of the equity securities of the Employer, or to have effective
control of the Employer within the meaning of Section 2.7(b), and such Person
acquires additional equity securities of the Employer, the acquisition of
additional equity securities by such Person shall not be considered to cause a
“change in the ownership” of the Employer.

(b) A “change in effective control” of the Employer shall occur on either of the
following dates:

(i)

The date on which any Person, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person)
ownership of equity securities of the Employer possessing 30% or more of the
total voting power of the Employer’s equity securities, as determined in
accordance with Treas. Reg. §1.409A-3(i)(5)(vi). If a Person is considered to
possess 30% or more of the total voting power of the Employer’s equity
securities, and such Person acquires additional equity securities of the
Employer, the acquisition of additional equity securities by such Person shall
not be considered to cause a “change in the effective control” of the Employer;
or

(ii)

The date on which a majority of the members of the Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board of Directors before
the date of the appointment or election, as determined in accordance with Treas.
Reg. §1.409A-3(i)(5)(vi).

(c) A “change in the ownership of a substantial portion of the assets” of the
Employer shall occur on the date on which any one Person acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Person) assets from the Employer that have a total gross
fair market value equal to or more than 40% of the total gross fair market value
of all of the assets of the Employer immediately before such acquisition or
acquisitions, as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(vii).
A transfer of assets shall not be treated as a “change in the ownership of a
substantial portion of the assets” when such transfer is made to an entity that
is controlled by the holders of the Employer’s equity securities, as determined
in accordance with Treas. Reg. §1.409A-3(i)(5)(vii)(B).

(d) Notwithstanding the foregoing, the following acquisitions shall not
constitute a Change in Control: (i) an acquisition by the Employer or entity
controlled by the Employer, or (ii) an acquisition by an employee benefit plan
(or related trust) sponsored or maintained by the Employer or any entity
controlled by the Employer.

2.8

Code.

“Code” shall mean the Internal Revenue Code of 1986 and the regulations issued
thereunder, as amended from time to time.

2.9

Committee.

“Committee” shall mean the person or persons described in Article VIII who are
charged with the day-to-day administration and operation of the Plan.

2

--------------------------------------------------------------------------------

2.10

Compensation.

“Compensation” shall mean the base or regular cash salary payable to an Employee
by the Employer, as well as cash incentives or cash bonuses payable to an
Employee by the Employer, and cash commissions payable to an Employee by the
Employer, including any such amounts which are not includible in the
Participant’s gross income under Sections 125, 401(k), 402(h) or 403(b) of the
Internal Revenue Code of 1986, as amended.

2.11

Contributions.

“Contributions” shall mean the total of Participant Deferrals and Matching
Contributions pursuant to Article IV, which represent each Participant’s credits
to his Account.

2.12

Deemed Earnings.

“Deemed Earnings” shall mean the gains and losses (realized and unrealized), and
income and expenses credited or debited to Contributions based upon the Deemed
Crediting Options in a Participant’s Account as of any Valuation Date.

2.13

Deemed Crediting Options.

“Deemed Crediting Options” shall mean the hypothetical options made available to
Plan Participants by the Employer for the purposes of determining the proper
crediting of gains and losses, and income and expenses to each Participant’s
Account, subject to procedures and requirements established by the Committee. A
Participant may reallocate his Account among such Deemed Crediting Options
periodically at such frequency and upon such terms as the Committee may
determine from time to time.

2.14

Deferral Election Form.

“Deferral Election Form” or “Annual Deferral Election Form” shall mean that
written agreement of a Participant, which among other information the Committee
may require of the Participant for proper administration of the Plan, shall
establish the Participant’s election to defer Compensation for a Plan Year under
the Plan, the amount of the deferral into the Plan for the Plan Year, and the
allocation of his Accounts among the Deemed Crediting Options provided under the
Plan. The Deferral Election Form shall be in such form or forms as may be
prescribed by the Committee, and filed annually with the Employer according to
procedures and at such times as set forth in this Plan and as established by the
Committee.

2.15

Designated Beneficiary.

“Designated Beneficiary” or “Beneficiary” shall mean the person, persons or
trust specifically named to be a direct or contingent recipient of all or a
portion of a Participant’s benefits under the Plan in the event of the
Participant’s death prior to the distribution of his full Account Balance. Such
designation of a recipient or recipients may be made and amended, at the
Participant’s discretion, on the Distribution Election Form and according to
procedures established by the Committee. No beneficiary designation or change of
Beneficiary shall become effective until received and acknowledged by the
Employer. In the event a Participant does not have a beneficiary properly
designated, the beneficiary under this Plan shall be the Participant’s estate.

2.16

Disability or Disabled.

“Disability” or “Disabled” shall mean that the Participant either: (a) has been
determined to be entitled to benefits under a disability insurance program that
complies with the requirements of Treas. Reg. §1.409A-3(i)(4), or (b) if he is
not a participant in such long-term disability insurance program, has been
determined to be totally disabled by the Social Security Administration.

2.17

Distribution Election Form.

“Distribution Election Form” shall mean that written agreement of a Participant,
which among other information the Committee may require of the Participant for
proper administration of the Plan, shall establish the Participant’s elections
as to the time and form of distribution applicable to Participant Deferrals and
Matching Contributions credited for the Plan Year, and the timing of
distribution upon death or Disability, and the name of the Designated
Beneficiary. The Distribution Election Form may be combined with the Deferral
Election Form and may be in such form or forms as may be prescribed by the
Committee and filed with the Employer in accordance with Section 4.2, according
to procedures and at such times as set forth in this Plan and as established by
the Committee.

2.18

Effective Date.

“Effective Date” of the Plan, as amended and restated, shall mean January 1,
2014.

3

--------------------------------------------------------------------------------

2.19

Eligible Employee.

“Eligible Employee” shall mean a person who (for any Plan Year or portion
thereof) is: (1) an Employee of the Employer; (2) subject to US income tax laws;
(3) a member of a select group of management or a highly compensated employee of
the Employer; and (4) an executive having a title of Executive, Managing
Director, Senior Vice President, Vice President or higher with cash Compensation
in excess of $300,000 annually, which such amount may be adjusted from time to
time by the Committee to reflect cost of living increases.

2.20

Employee.

“Employee” shall mean a full time common law employee of the Employer.

2.21

Employer.

“Employer” shall mean Host Hotels & Resorts, L.P. and Host Hotels & Resorts,
Inc., and any corporate successors and assigns, unless otherwise provided
herein.

2.22

ERISA.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

2.23

In-Service Distribution.

“In-Service Distribution” shall mean a distribution of a portion of a
Participant’s Account in accordance with Section 7.3.

2.24

Matching Contribution.

“Matching Contribution” shall mean an amount credited to a Participant’s Account
in accordance with Section 4.6.

2.25

Matching Contribution Account.

“Matching Contribution Account” shall mean that portion of a Participant’s
Account established to record Matching Contributions on behalf of a Participant.

2.26

Participant.

“Participant” shall mean an Eligible Employee who participates in the Plan under
Article III; a former Eligible Employee who has participated in the Plan and
continues to be entitled to a benefit (in the form of an undistributed Account
Balance) under the Plan, and any Eligible Employee who has participated in the
Plan under Article III and is out on a leave of absence and has not yet had a
Separation from Service.

2.27

Participant Deferral.

“Participant Deferral” shall mean voluntary Participant deferral amounts, which
could have been received currently but for the election to defer and are
credited to his Account for later distribution, subject to the terms of the
Plan.

2.28

Participant Deferral Account.

“Participant Deferral Account” shall mean that portion of a Participant’s
Account established to record Participant Deferrals on behalf of a Participant.

2.29

Plan Year.

“Plan Year” shall mean the twelve (12) consecutive month period constituting a
calendar year, beginning on January 1 and ending on December 31.

2.30

Qualified Retirement Plan.

“Qualified Retirement Plan” shall mean the Retirement and Savings Plan sponsored
by the Employer.

4

--------------------------------------------------------------------------------

2.31

Separation from Service.

“Separation from Service” shall mean the termination of Participant’s services
to the Employer, other than due to death or Disability, in accordance with
Treas. Reg. §1.409A-1(h). A transfer of employment within and among the Employer
and any member of a controlled group, as provided in Code Section 409A(d)(6),
shall not be deemed a Separation from Service.

2.32

Specified Employee.

“Specified Employee” shall have the meaning set forth in Code
Section 409A(a)(2)(B)(i) and the regulations issued thereunder.

2.33

Unforeseeable Emergency.

“Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant resulting from:

(a) an illness or accident of the Participant, the Participant’s spouse, the
Participant’s beneficiary or the Participant’s dependent (as defined in Code
Section 152 without regard to paragraphs (b)(1), (b)(2) and (d)(1)(B) thereof),

(b) a loss of the Participant’s property due to casualty,

(c) imminent foreclosure on or eviction from the Participant’s primary
residence,

(d) the need to pay for medical expenses, including non-refundable deductibles
and the costs of prescription drug medications,

(e) the need to pay for the funeral expenses of the Participant’s spouse,
beneficiary, or dependent (as defined above), or

(f) such other similar extraordinary and unforeseeable circumstances arising as
a result of events beyond the control of the Participant,

all as determined by the Committee in accordance with Treas. Reg. Sec.
1.409A-3(i)(3).

2.34

Valuation Date.

“Valuation Date” shall mean the close of each business day, as established and
amended from time to time by guidelines and procedures of the Committee in its
sole and exclusive discretion.

ARTICLE III—ELIGIBILITY AND PARTICIPATION

3.1

Eligibility Requirements.

The Board Committee shall notify an Eligible Employee of his eligibility to
participate in the Plan for a Plan Year in such form as it may determine most
appropriate. Only an Eligible Employee may become a Participant in this Plan.
Current Participants remain eligible until notified otherwise, provided that a
Participant shall not be permitted to make new Participant Deferrals to the Plan
for any Plan Year following the year in which he ceases to be an Eligible
Employee for any reason (unless he again becomes an Eligible Employee, is
notified of his eligibility to participate and meets the requirements of
Section 3.2). If a Participant ceases to be an Eligible Employee other than as a
result of death, Disability or Separation from Service, then his Accounts will
remain in and continue to be subject to the provisions of the Plan.

3.2

Participation.

An Eligible Employee shall become a Participant in the Plan by the completion
and timely filing with and subsequent acceptance by, the Employer of the
Deferral Election Form, in such form and according to the terms and conditions
established by the Committee. A Participant (or any Designated Beneficiary who
becomes entitled) remains a Participant as to his Account until his Account
Balance is fully distributed under the terms of the Plan.

ARTICLE IV—ELECTIONS, DEFERRALS & MATCHING CONTRIBUTIONS

4.1

Participant Election to Defer Compensation.

(a) No later than December 31, or an earlier date set by the Committee, a
Participant may elect to defer Compensation for services to be performed in the
next following Plan Year by the execution and timely filing, and Employer’s
acceptance of, a Deferral

5

--------------------------------------------------------------------------------

Election Form in such form and according to such procedures as the Committee may
prescribe from time to time. Each such Deferral Election Form shall be effective
for the Plan Year to which the Deferral Election Form pertains.

(b) Each Participant may elect annually to have his Compensation for the Plan
Year reduced by a stated amount or a whole but not more than one hundred percent
(100%). The amount deferred under the Plan shall be only the amount of such
elected deferral that is in excess of the sum of (i) the amount that the
Participant has elected to defer into the Qualified Retirement Plan as of
January 1 of such Plan Year (regardless of any subsequent changes to such
election during the Plan Year), (ii) the amount necessary for the Employer to
satisfy any income and employment tax withholding obligations with respect to
such Participant for such Plan Year, and (iii) the contributions by the
Participant to any other employee benefit plan of the Employer. The amount
deferred shall be credited to the Participant’s Account as provided in Article
V.

(c) Under such Deferral Election Form, a Participant shall indicate the amount
of the Participant Deferral and the allocation of his Accounts among the various
Deemed Crediting Options. The Deferral Election Form may also request other
information as may be required or useful for the administration of the Plan.

4.2

Distribution Elections.

Each Participant shall file one Distribution Election Form for each Plan Year
with respect to which Participant Deferrals and Matching Contributions are
credited, but may make only one election as to the timing of payment upon death
or Disability with respect to all amounts credited to his Account. Plan Year
elections must be filed in accordance with the provisions of Section 4.1 or 4.3,
as applicable. Any election as to the timing of payment upon death or Disability
must be made at the same time and in the same manner as the Participant’s
initial Deferral Election Form filed pursuant to Section 4.1 or 4.3.

To the extent permitted by the Committee, a Distribution Election Form may be
modified after it has become irrevocable under Section 4.4, provided the
modification is submitted at least twelve (12) months prior to the date an
amount is scheduled to be distributed and, except with respect to amounts
payable upon death or Disability, payment of such amount commences no sooner
than five (5) years after such scheduled distribution date. Any modification is
irrevocable upon receipt and will take effect on the date that is twelve
(12) months after the date the modification is submitted.

Notwithstanding anything to the contrary in this Section 4.4, Participant
Deferrals and Matching Contributions credited with respect to periods prior to
January 1, 2014, which are payable upon Separation from Service, are subject to
a single election as to form of payment in accordance with the initial
Distribution Election Form filed by the Participant. Such election may be
modified in accordance with and subject to the terms of the preceding paragraph.
In addition, a Participant may modify the time or form of payment applicable to
an In-Service Distribution elected prior to January 1, 2014, in accordance with
and subject to the terms of the preceding paragraph.

4.3

New Participants and Partial Years.

The initial Deferral Election Form and Distribution Election Form of a new
Participant (who does not participate in and has not for 24 months participated
in any other nonqualified deferred compensation account balance plan that must
be aggregated with the Plan pursuant to Code Section 409A) shall be filed with
the Employer on a date established by the Committee, but in any event not later
than 30 days following the date the Participant becomes eligible to participate
in the Plan and only with respect to services to be performed subsequent to the
election. Such first Deferral Election Form shall be applicable to a
Participant’s Compensation beginning with the first payroll in the month after
such Form is filed and accepted by the Employer. If a Participant fails to make
a Deferral Election within 30 days of initial eligibility to participate, then
such Participant may make a Deferral Election and Distribution Election only
with respect to Compensation earned in subsequent calendar years, in accordance
with Sections 4.1 and 4.2.

4.4

Irrevocable Elections.

Once filed, a Deferral Election Form and a Distribution Election Form shall
become irrevocable as of December 31st of the year of filing or, to the extent
such forms are filed pursuant to Section 4.3, as of the date filed.
Notwithstanding the foregoing, a Deferral Election Form shall, subject to Code
Section 409A, automatically terminate upon the Participant’s Separation from
Service and pursuant to Section 7.4.

4.5

Unclear Elections.

In any situation in which the Committee is unable to determine the method of
payment because of incomplete, unclear, or uncertain instructions in a
Participant’s Deferral Election Form or Distribution Election Form, or if no
such form is on file with respect to a Participant, then the Participant will be
deemed to have elected a lump sum distribution within ninety (90) days following
the date of his Separation from Service, death or Disability.

6

--------------------------------------------------------------------------------

4.6

Matching Contributions.

The Employer shall accrue as a Matching Contribution in a Participant’s Account
an amount equal to $.50 for each $1.00 deferred under the Plan, up to a maximum
of six percent (6%) of Compensation, less the maximum matching contributions
that could be credited to the Participant’s account in the Qualified Retirement
Plan. The Committee, in its sole discretion, from time to time may make an
additional discretionary Matching Contribution.

ARTICLE V—ACCOUNTS AND ACCOUNT CREDITING

5.1

Establishment of a Participant’s Account.

(a) Bookkeeping Account. The Committee shall cause a bookkeeping Account and
appropriate sub-accounts to be established and maintained in the name of each
Participant, according to his annual Deferral Election Form for the Plan Year.
This Account shall reflect the amount of Participant Deferrals, Matching
Contributions and Deemed Earnings credited on behalf of each Participant under
this Plan.

(b) Bookkeeping Activity. Participant Deferrals shall be credited to a
Participant’s Account on the business day they would otherwise have been made
available as cash to the Participant. Matching Contributions shall be credited
to a Participant’s Account on the Valuation Date the Employer designates. Deemed
Earnings shall be credited or debited to each Participant’s Account, as well as
any distributions and any other withdrawals under this Plan, as of a Valuation
Date. Accounts shall continue on each Valuation Date until the Participant’s
Account is fully distributed under the terms of the Plan.

5.2

Deemed Crediting Options.

The Committee shall establish a portfolio of two or more Deemed Crediting
Options, among which a Participant may allocate amounts credited to his Account,
which are subject to Participant direction under this Plan. The Committee
reserves the right, in its sole and exclusive discretion, to substitute,
eliminate and otherwise change this portfolio of Deemed Crediting Options, as
well as the right to establish rules and procedures for the selection and
offering of these Deemed Crediting Options.

5.3

Allocation Of Account Among Deemed Crediting Options.

(a) Each Participant shall elect the manner in which his Account is divided
among the Deemed Crediting Options by giving allocation instructions in a
Deferral Election Form supplied by and filed with the Committee; or by such
other procedure, including electronic communications, as the Committee may
prescribe. A Participant’s election shall specify the percentage of his Account
(in any whole percentage) to be deemed to be invested in any Deemed Crediting
Option. Such election shall remain in effect until a new election is made.

(b) Amounts credited to a Participant’s Account shall be deemed to be invested
in accordance with the most recent effective Deemed Crediting Option election.
As of the effective date of any new Deemed Crediting Option election, all or a
portion of the Participant’s Account shall be reallocated among the designated
Deemed Crediting Options and according to the percentages specified in the new
instructions, until and unless subsequent instructions shall be filed and become
effective. If the Committee receives a Deemed Crediting Option election, which
is unclear, incomplete or improper, the Deemed Crediting Option election then in
effect shall remain in effect until the subsequent instruction is clarified,
completed or otherwise made acceptable to the Committee.

5.4

Valuation and Risk of Decrease in Value.

The Participant’s Account will be valued on the Valuation Date at fair market
value. On such date, Deemed Earnings will be allocated to each Participant’s
Account. Each Participant and Designated Beneficiary assumes the risk in
connection with any decrease in the fair market value of his Account.

5.5

Limited Function of Committee.

By deferring compensation pursuant to the Plan, each Participant hereby agrees
that the Employer and Committee are in no way responsible for or guarantor of
the investment results of the Participant’s Account. The Committee shall have no
duty to review, or to advise the Participant on, the investment of the
Participant’s Account; and in fact, shall not review or advise the Participant
thereon. Furthermore, the Committee shall have no power to direct the investment
of the Participant’s Account other than promptly to carry out the Participant’s
deemed investment instructions when properly completed and transmitted to the
Committee and accepted according to its rules and procedures.

7

--------------------------------------------------------------------------------

ARTICLE VI—VESTING

6.1

Vesting of Participant Deferrals.

A Participant shall be fully vested at all times in Participant Deferrals, as
well as Deemed Earnings upon Participant Deferrals, credited to his Participant
Deferral Account.

6.2

Vesting of Matching Contributions.

A Participant shall vest ratably in Matching Contributions, as well as Deemed
Earnings upon Matching Contributions, credited to his Matching Contribution
Account in accordance with the vesting schedule of the Qualified Retirement
Plan. Vesting credit for Years of Service shall be determined in accordance with
the methods used by the Qualified Retirement Plan.

Notwithstanding the above schedule, a Participant shall become fully vested in
his Matching Contribution Account upon death, Disability or a Change of Control.
Upon Separation from Service, a Participant shall be entitled to the vested
portion of his Matching Contribution Account, and any non-vested portion shall
be forfeited.

ARTICLE VII—DISTRIBUTIONS

7.1

Distributions Generally.

A Participant’s Account shall be distributed only in accordance with the
provisions of this Article VII. All distributions from Accounts under the Plan
shall be made in currency of the United States of America.

7.2

Automatic Distributions.

(a) Participant’s Death. If the Participant dies while employed by the Employer,
his Account shall be valued as of the Valuation Date next following his date of
death and shall be distributed in a lump sum to his Designated Beneficiary
either within ninety (90) days following the date of death or on January 15th of
the calendar year following the year in which occurs the date of death, in
accordance with his Distribution Election.

(b) Participant’s Disability. If a Participant becomes Disabled while employed
by the Employer, his Account shall be valued as of the Valuation Date next
following his date of Disability and shall be distributed in a lump sum either
within ninety (90) days following the date of Disability or on January 15th of
the calendar year following the year in which occurs the date of Disability, in
accordance with his Distribution Election.

(c) Separation from Service. If a Participant incurs a Separation from Service,
the portion of his vested Account that is distributable at Separation from
Service (in accordance with his Distribution Election Form) shall be valued as
of the Valuation Date next following his Separation from Service and shall be
distributed in a lump sum or in up to ten (10) annual installments commencing
within ninety (90) days following his Separation from Service, as elected by the
Participantin his Distribution Election Form; provided, however, that any such
distribution to a Specified Employee shall commence on the first business day of
the seventh month following his Separation from Service and shall be valued as
of the Valuation Date immediately preceding the distribution date.

In any distribution in which a Participant has elected or will receive
distribution in periodic installments, the amount of each periodic installment
shall be determined by applying a formula to the Account in which the numerator
is the number one and the denominator is the number of remaining installments to
be paid. For example, if a Participant elects 10 annual installments for a
Separation from Service distribution, the first payment will be 1/10 of the
Account, the second will be 1/9, the third will be 1/8; the fourth will be 1/7
and so on until the Account is entirely distributed.

(d) Change in Control. Within thirty (30) days following a Change in Control,
each Participant shall be paid all vested amounts in his Account in a single
lump sum. A Participant’s Account shall be valued as of the effective date of
the Change in Control.

7.3

In-Service Distributions.

If a Participant so elects in his Distribution Election Form for a Plan Year, he
can receive an In-Service Distribution of all or any portion of Participant
Deferrals for such Plan Year as soon as three (3) years after the end of the
deferral Plan Year, plus Deemed Earnings thereon, but such distribution shall
not include any Matching Contribution or Deemed Earnings on such Matching
Contributions. An In-Service Distribution will be made in a single lump-sum
payment or in up to five (5) annual installments, as elected by the Participant,
commencing within ninety (90) days after the distribution date specified in the
Distribution Election Form, and shall be valued as of the Valuation Date at the
end of the month preceding the month in which payment is made. Any amounts

8

--------------------------------------------------------------------------------

scheduled as an In-Service Distribution which have not been distributed as of
the date the Participant becomes entitled to a distribution under Section 7.2
shall be paid in accordance with the provisions of that Section.

7.4

Distributions Resulting from Unforeseeable Emergency.

A Participant may request that all or a portion of his Account be distributed at
any time prior to Separation from Service (or an In-Service Distribution elected
by the Participant) by submitting a written request to the Committee, provided
that (i) the Participant has incurred an Unforeseeable Emergency, (ii) the
distribution is necessary to alleviate such Unforeseeable Emergency, and
(iii) the need with respect to an Unforeseeable Emergency cannot be relieved
through reimbursement or compensation from insurance or otherwise, by
liquidation of the Participant’s assets (to the extent the liquidation of such
assets would not cause severe financial hardship) or by cessation of deferrals
under the Plan. The Committee shall determine in its sole and exclusive
discretion whether or not (i) a Participant has an Unforeseeable Emergency,
(ii) to make a distribution due to Unforeseeable Emergency, and (iii) to make
any other determinations under this Section 7.4.

Such distribution shall be limited to an amount reasonably necessary to satisfy
such Unforeseeable Emergency, (which may include amounts necessary to pay taxes
or penalties reasonably anticipated as a result of the distribution), after
taking into account cancellation of a Deferral Election. Such distribution shall
be made as soon as administratively practicable. The Balance not distributed
from the Participant’s Account shall remain in the Plan. Such distributions will
be made in compliance with Code Section 409A. If a Participant receives a
distribution under this Section, his Deferral Election shall automatically
terminate as soon as administratively practicable. Such Participant, if eligible
to participate in the Plan pursuant to Article III, may make a Deferral Election
for a subsequent Plan Year in accordance with Article IV.

7.5

Distributions of Small Accounts.

Notwithstanding any election to the contrary, if at any time the value of the
Participant’s Account (and any other nonqualified deferred compensation benefit
that must be aggregated with the Plan pursuant to Treas. Reg.
Section 1.409A-1(c)(2)) does not exceed the limit in effect under Code
Section 402(g)(1)(B) ($17,500 in 2014), then the Committee may require, in its
discretion, that the entire Account be distributed in the form of a single lump
sum. If the value of a Participant’s Account is zero upon the Valuation Date of
any distribution, the Participant shall be deemed to have received a
distribution of such Account and his participation in the Plan shall terminate.
Notwithstanding the foregoing, no distribution will be made to the extent such
distribution would violate the requirements of Code Section 409A and its
underlying regulations.

ARTICLE VIII—ADMINISTRATION AND CLAIMS PROCEDURE

8.1

Duties of the Employer.

The Employer shall have overall responsibility for the establishment, amendment,
termination, administration, and operation of the Plan. The Employer shall
discharge this responsibility by the appointment and removal (with or without
cause) of the members of the Committee, to which is delegated overall
responsibility for administering, managing and operating the Plan.

8.2

The Committee.

The Committee shall consist of one or more members who shall be appointed by,
and may be removed by, the Employer, and one of whom (who must be an officer of
the Employer) shall be designated by the Employer as Chairman of the Committee.
In the absence of such appointment, the Employer shall serve as the Committee.
The Committee shall consist of officers or other Employees of the Employer, or
any other persons who shall serve at the request of the Employer. Any member of
the Committee may resign by delivering a written resignation to the Employer and
to the Committee, and this resignation shall become effective upon the date
specified therein. The members of the Committee shall serve at the will of the
Employer, and the Employer may from time to time remove any Committee member
with or without cause and appoint their successors. In the event of a vacancy in
membership, the remaining members shall constitute the Committee with full order
to act.

8.3

Committee’s Powers and Duties to Enforce Plan.

The Committee shall be the “Administrator” and “Named Fiduciary” only to the
extent required by ERISA for top-hat plans and shall have the complete control
and authority to enforce the Plan on behalf of any and all persons having or
claiming any interest in the Plan in accordance with its terms. The Committee,
in its sole and absolute discretion, shall interpret the Plan and shall
determine all questions arising in the administration and application of the
Plan, including the ability to remedy any ambiguities and inconsistencies in the
Plan. Any such interpretation by the Committee shall be final, conclusive and
binding on all persons.

9

--------------------------------------------------------------------------------

8.4

Organization of the Committee.

The Committee shall act by a majority of its members at the time in office.
Committee action may be taken either by a vote at a meeting or by written
consent without a meeting. The Committee may authorize any one or more of its
members to execute any document or documents on behalf of the Committee. The
Committee shall notify the Employer, in writing, of such authorization and the
name or names of its member or members so designated in such cases. The Employer
thereafter shall accept and rely on any documents executed by said member of the
Committee or members as representing action by the Committee until the Committee
shall file with the Employer a written revocation of such designation. The
Committee may adopt such by-laws and regulations, as it deems desirable for the
proper conduct of the Plan and to change or amend these by-laws and regulations
from time to time. With the permission of the Employer, the Committee may employ
and appropriately compensate accountants, legal counsel, benefit specialists,
actuaries, plan administrators and record keepers and any other persons as it
deems necessary or desirable in connection with the administration and
maintenance of the Plan. Such professionals and advisors shall not be considered
members of the Committee for any purpose.

8.5

Limitation of Liability.

(a) No member of the Board of Directors, the Employer and no officer or Employee
of the Employer shall be liable to any Employee, Participant, Designated
Beneficiary or any other person for any action taken or act of omission in
connection with the administration or operation of this Plan unless attributable
to his own fraud or willful misconduct. Nor shall the Employer be liable to any
Employee, Participant, Designated Beneficiary or any other person for any such
action taken or act of omission unless attributable to fraud, gross negligence
or willful misconduct on the part of a Director, officer or Employee of the
Employer. Moreover, each Participant, Designated Beneficiary, and any other
person claiming a right to payment under the Plan shall only be entitled to look
to the Employer for payment, and shall not have the right, claim or demand
against the Committee (or any member thereof), any Director, Officer or Employee
of the Employer.

(b) To the fullest extent permitted by the law and subject to the Employer’s
Certificate of Incorporation and By-laws, the Employer shall indemnify the
Committee, each of its members, and the Employer’s officers and Directors (and
any Employee involved in carrying out the functions of the Employer under the
Plan) for part or all expenses, costs, or liabilities arising out of the
performance of duties required by the terms of the Plan agreement, except for
those expenses, costs, or liabilities arising out of a member’s fraud, willful
misconduct or gross negligence.

8.6

Committee Reliance on Records and Reports.

The Committee shall be entitled to rely upon certificates, reports, and opinions
provided by an accountant, tax or pension advisor, actuary or legal counsel
employed by the Employer or Committee. The Committee shall keep a record of all
its proceedings and acts, and shall keep all such books of account, records, and
other data as may be necessary for the proper administration of the Plan. The
regularly kept records of the Committee and the Employer shall be conclusive
evidence of the service of a Participant, Compensation, age, marital status,
status as an Employee, and all other matters contained therein and relevant to
this Plan. The Committee, in any of its dealings with Participants hereunder,
may conclusively rely on any Deferral Election Form, Distribution Election Form,
written statement, representation, or documents made or provided by such
Participants.

8.7

Costs of the Plan.

All the costs and expenses for maintaining the administration and operation of
the Plan shall be borne by the Employer unless the Employer shall give notice
(that Plan Participants bear this expense, in whole or in part) to: (a) Eligible
Participants at the time they become a Participant by completion and filing of a
Deferral Election Form; or (b) to existing Participants during annual
re-enrollment. Such notice shall detail the administrative expense to be
assessed a Plan Participant, how that expense will be assessed and allocated to
the Participant Accounts, and any other important information concerning the
imposition of this administrative expense. This administration charge, if any,
shall operate as a reduction to the bookkeeping Account of a Participant or his
designated Beneficiary, and in the absence of specification otherwise shall
reduce the Account, and be charged annually during the month of January.

8.8

Claims Procedure.

(a) Claim. Benefits shall be paid in accordance with the terms of this Plan. A
Participant, Designated Beneficiary or any person who believes that he is being
denied a benefit to which he is entitled under the Plan (hereinafter referred to
as a “Claimant”) may file a written request for such benefit with the Employer,
setting forth his claim. The request must be addressed to the Committee care of
Secretary of Host Hotels & Resorts, Inc. (the “Secretary”) at its then principal
place of business.

(b) Claim Decision. Upon the receipt of a claim, the Committee shall advise the
Claimant that a reply will be forthcoming within ninety (90) days and shall, in
fact, deliver such reply within such period. However, the Committee may extend
the reply period

10

--------------------------------------------------------------------------------

for an additional ninety (90) days for reasonable cause; provided that the
Committee notify the Claimant of such extension. If such extension is required,
written notice shall be furnished to the Claimant within 90 days of the date the
claim was filed stating the reasons requiring an extension and the date by which
a decision on the claim can be expected which shall be no more than 180 days
from the date the claim was filed. If the claim is denied in whole or in part,
the Committee shall adopt a written opinion, using language calculated to be
understood by the Claimant, setting forth:

(i)

The specific reason or reasons for such denial;

(ii)

The specific reference to pertinent provisions of this Plan on which such denial
is based;

(iii)

A description of any additional material or information necessary for the
Claimant to perfect his claim and an explanation why such material or such
information is necessary;

(iv)

Appropriate information as to the steps to be taken if the Claimant wishes to
submit the claim for review;

(v)

The time limits for requesting a review under Subsection C and for review under
Subsection D hereof; and

(vi)

A statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse decision upon review.

(c) Request for Review. Within sixty (60) days after the receipt by the Claimant
of the written opinion described above, the Claimant may request in writing that
the Secretary of the Employer review the determination of the Committee. Such
request must be addressed to the Secretary of the Employer, at its then
principal place of business. The Claimant or his duly authorized representative
may, but need not, review the pertinent documents and submit issues and comments
in writing for consideration by the Employer. The Claimant may also review
and/or copy free of charge pertinent Plan documents, records and other
information relevant to the claim. If the Claimant does not request a review of
the Committee’s determination by the Secretary within such sixty (60) day
period, he shall be barred and estopped from challenging the Committee’s
determination.

(d) Review of Decision. Within sixty (60) days after the Secretary’s receipt of
a request for review, he will review the Committee’s determination. After
considering all materials presented by the Claimant, the Secretary will render a
written opinion, written in a manner calculated to be understood by the
Claimant, setting forth the specific reasons for the decision and containing
specific references to the pertinent provisions of this Agreement on which the
decision is based. If the Claim is denied, such response will contain a
statement that the Claimant is entitled upon request to receive free of charge
reasonable access to and copies of all documents, records and other information
relevant to Claimant’s claim and of Claimant’s right to bring an action under
Section 502(a) of ERISA. If special circumstances require that the sixty
(60) day time period be extended, the Secretary will so notify the Claimant and
will render the decision as soon as possible, but no later than one hundred
twenty (120) days after receipt of the request for review. The decision of the
Secretary shall be conclusive, final and binding in all respects on all parties,
including the Employer and the Claimant. Benefits shall be paid only if the
Secretary determines that the Claimant is entitled to them.

8.9

Litigation.

In the event of any dispute of benefits under this Plan, all remedies available
to the Claimant under Section 8.8 must be exhausted before legal recourse of any
type may be sought, and any such action must be brought within 90 days of the
Secretary’s final determination under Section 8.8. It shall not be necessary to
join the Employer as a party in any action or judicial proceeding affecting the
Plan. No Participant or Designated Beneficiary or any other person claiming
under the Plan shall be entitled to service of process or notice of such action
or proceeding, except as may be expressly required by law. Any final judgment in
such action or proceeding shall be binding on all Claimants.

ARTICLE IX—AMENDMENT, TERMINATION & REORGANIZATION

9.1

Amendment.

The Board of Directors, or a duly authorized committee thereof, in accordance
with its by-laws, reserves the right to amend the Plan. However, no amendment to
the Plan shall be effective to the extent that it has the effect of decreasing a
Participant’s (or Designated Beneficiary’s) accrued benefit prior to the date of
the amendment.

9.2

Amendment Required By Law.

Notwithstanding Section 9.1, the Plan may be amended at any time, if in the
opinion of the Employer, such amendment is necessary to ensure the Plan is
treated as a nonqualified plan of deferred compensation under the Code and
ERISA, or to bring it into conformance with Treasury or SEC regulations or
requirements for such plans. This includes the right to amend this Plan so that
any Trust created in conjunction with this Plan will be treated as a grantor
Trust under Sections 671 through 679 of the Code, and to otherwise conform the
Plan provisions and such Trust, if applicable, to the requirements of any
applicable law. Additionally, if and to the extent the Employer shall determine
that the terms of the Plan may result in the failure of the Plan, or amounts
deferred by or for

11

--------------------------------------------------------------------------------

any Participant under the Plan, to comply with the requirements of Section 409A
of the Code or any applicable regulations or guidance promulgated by the
Secretary of the Treasury in connection therewith, the Employer shall have
authority to take such action to amend, modify, cancel or terminate the Plan as
it deems necessary or advisable, including without limitation any amendment or
modification of the Plan to conform the Plan to the requirements of Section 409A
of the Code or any regulations or other guidance thereunder (including, without
limitation, any amendment or modification of the terms of any applicable to any
Participant’s Accounts regarding the timing or form of payment).

Any other provision of the Plan to the contrary notwithstanding, in the event
that the Internal Revenue Service prevails in its claims that amounts
contributed to the Plan, and/or earnings thereon, constitute taxable income to
the Participant or his Designated Beneficiary for any taxable year of his, prior
to the taxable year in which such contributions and/or earnings are distributed
to the Participant or Beneficiary, or in the event that legal counsel
satisfactory to the Employer, the trustee and the applicable Participant or
Beneficiary renders an opinion that the Internal Revenue Service would likely
prevail in such a claim, the amount subject to such income tax shall be
immediately distributed to the Participant or Beneficiary.

Any such amendment, modification, cancellation, or termination of the Plan may
adversely affect the rights of a Participant without the Participant’s consent.

9.3

Termination.

The Employer intends to continue the Plan indefinitely. However, the Board of
Directors or a duly authorized committee thereof, in accordance with its
by-laws, reserves the right to terminate the Plan at any time. However, no such
termination shall deprive any Participant or Designated Beneficiary of a right
accrued under the Plan prior to the date of termination.

In the event of a Plan termination, the Employer shall distribute Accounts in
accordance with the requirements of Treas. Reg. §1.409A-3(j)(4)(ix).

9.4

Consolidation/Merger.

The Employer shall not enter into any consolidation or merger without the
guarantee and assurance of the successor or surviving company or companies to
the obligations contained under the Plan. Should such consolidation or merger
occur, the term “Employer” as defined and used in this Agreement shall refer to
the successor or surviving company.

ARTICLE X—GENERAL PROVISIONS

10.1

Applicable Law.

Except insofar as the law has been superseded by Federal law, Maryland law shall
govern the construction, validity and administration of this Plan as created by
this Agreement. The parties to this Agreement intend that this Plan shall be a
nonqualified unfunded plan of deferred compensation without plan assets and any
ambiguities in its construction shall be resolved in favor of an interpretation
which will affect this intention.

10.2

Benefits Not Transferable or Assignable.

Benefits under the Plan shall not be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge such
benefits shall be void, nor shall any such benefits be in any way liable for or
subject to the debts, contracts, liabilities, engagements or torts of any person
entitled to them. However, a Participant may name a recipient for any benefits
payable or which would become payable to a Participant upon his death. This
Section shall also apply to the creation, assignment or recognition of a right
to any benefit payable with respect to a Participant pursuant to a domestic
relations order, including a qualified domestic relations order under
Section 414(p) of the Code. In addition, the following actions shall not be
treated or construed as an assignment or alienation: (a) Plan Contribution or
distribution tax withholding; (b) recovery of distribution overpayments to a
Participant or Designated Beneficiary; (c) direct deposit of a distribution to a
Participant’s or Designated Beneficiary’s banking institution account; or
(d) transfer of Participant rights from one Plan to another Plan, if applicable.

The Employer may bring an action for a declaratory judgment if a Participant’s,
Designated Beneficiary’s or any Beneficiary’s benefits hereunder are attached by
an order from any court. The Employer may seek such declaratory judgment in any
court of competent jurisdiction to:

(i)

determine the proper recipient or recipients of the benefits to be paid under
the Plan;

(ii)

protect the operation and consequences of the Plan for the Employer and all
Participants; and

12

--------------------------------------------------------------------------------

(iii)

request any other equitable relief the Employer in its sole and exclusive
judgment may feel appropriate.

Benefits which may become payable during the pendency of such an action shall,
at the sole discretion of the Employer, either be:

(iv)

paid into the court as they become payable or

(v)

held in the Participant’s or Designated Beneficiary’s Account subject to the
court’s final distribution order.

10.3

Not an Employment Contract.

The Plan is not and shall not be deemed to constitute a contract between the
Employer and any Employee, or to be a consideration for, or an inducement to, or
a condition of, the employment of any Employee. Nothing contained in the Plan
shall give or be deemed to give an Employee the right to remain in the
employment of the Employer or to interfere with the right to be retained in the
employ of the Employer, any legal or equitable right against the Employer, or to
interfere with the right of the Employer to discharge any Employee at any time.
It is expressly understood by the parties hereto that this Agreement relates to
the payment of deferred compensation for the Employee’s services, generally
payable after separation from employment with the Employer, and is not intended
to be an employment contract.

10.4

Notices.

Any communication, benefit payment, statement of notice addressed to a
Participant or Designated Beneficiary at the last post office address as shown
on the Employer’s records shall be binding on the Participant or Designated
Beneficiary for all purposes of the Plan. The Employer shall not be obligated to
search for any Participant or Designated Beneficiary beyond sending a registered
letter to such last known address.

10.5

Severability.

The Plan as contained in the provisions of this Agreement constitutes the entire
Agreement between the parties. If any provision or provisions of the Plan shall
for any reason be invalid or unenforceable, the remaining provisions of the Plan
shall be carried into effect, unless the effect thereof would be to materially
alter or defeat the purposes of the Plan. All terms of the plan and all
discretion granted hereunder shall be uniformly and consistently applied to all
the Employees, Participants and Designated Beneficiaries.

10.6

Participant is General Creditor with No Rights to Assets.

(a) The payments to the Participant or his Designated Beneficiary or any other
beneficiary hereunder shall be made from assets which shall continue, for all
purposes, to be a part of the general, unrestricted assets of the Employer, no
person shall have any interest in any such assets b y virtue of the provisions
of this Agreement. The Employer’s obligation hereunder shall be an unfunded and
unsecured promise to pay money in the future. To the extent that any person
acquires a right to receive payments from the Employer under the provisions
hereof, such right shall be no greater than the right of any unsecured general
creditor of the Employer; no such person shall have nor require any legal or
equitable right, or claim in or to any property or assets of the Employer. The
Employer shall not be obligated under any circumstances to fund obligations
under this Agreement.

(b) The Employer at its sole discretion and exclusive option, may acquire and/or
set-aside assets or funds, in a trust or otherwise, to support its financial
obligations under this Plan. No such trust established for this purpose shall be
established in or transferred to a location that would cause it to be deemed to
be an “offshore trust” for purposes of Code Section 409A (b)(1). No such
acquisition or set-aside shall impair or derogate from the Employer’s direct
obligation to a Participant or Designated Beneficiary under this Plan. However,
no Participant or Designated Beneficiary shall be entitled to receive duplicate
payments of any Accounts provided under the Plan because of the existence of
such assets or funds.

(c) In the event that, in its discretion, the Employer purchases an asset(s) or
insurance policy or policies insuring the life of the Participant to allow the
Employer to recover the cost of providing benefits, in whole or in part
hereunder, neither the Participant, Designated Beneficiary nor any other
beneficiary shall have any rights whatsoever therein in such assets or in the
proceeds therefrom. The Employer shall be the sole owner and beneficiary of any
such assets or insurance policy and shall possess and may exercise all incidents
of ownership therein. No such asset or policy, policies or other property shall
be held in any trust for the Participant or any other person nor as collateral
security for any obligation of the Employer hereunder. Nor shall any
Participant’s participation in the acquisition of such assets or policy or
policies be a representation to the Participant, Designated Beneficiary or any
other beneficiary of any beneficial interest or ownership in such assets, policy
or policies. A Participant may be required to submit to medical examinations,
supply such information and to execute such documents as may be required by an
insurance carrier or carriers (to whom the Employer may apply from time to time)
as a precondition to participate in the Plan.

13

--------------------------------------------------------------------------------

10.7

No Trust Relationship Created.

Nothing contained in this Agreement shall be deemed to create a trust of any
kind or create any fiduciary relationship between the Employer and the
Participant, Designated Beneficiary, other beneficiaries of the Participant, or
any other person claiming through the Participant. Funds allocated hereunder
shall continue for all purposes to be part of the general assets and funds of
the Employer and no person other than the Employer shall, by virtue of the
provisions of this Plan, have any beneficial interest in such assets and funds.
The creation of a grantor Trust (so called “Rabbi Trust”) under the Code (owned
by and for the benefit of the Employer) to hold such assets or funds for the
administrative convenience of the Employer shall not give nor be a
representation to a Participant, Designated Beneficiary, or any other person, of
a property or beneficial ownership interest in such Trust assets or funds even
though the incidental advantages or benefits of the Trust to Plan Participants
may be communicated to them.

10.8

Limitations on Liability of the Employer.

Neither the establishment of the Plan nor any modification hereof nor the
creation of any Account under the Plan nor the payment of any benefits under the
Plan shall be construed as giving to any Participant or any other person any
legal or equitable right against the Employer or any Director, officer or
Employee thereof except as provided by law or by any Plan provision.

10.9

Agreement Between Employer and Participant Only.

This Agreement is solely between the Employer and Participant. The Participant,
Designated Beneficiary, estate or any other person claiming through the
Participant, shall only have recourse against the Employer for enforcement of
this Agreement. This Agreement shall be binding upon and inure to the benefit of
the Employer and its successors and assigns, and the Participant, successors,
heirs, executors, administrators and beneficiaries.

10.10

Independence of Benefits.

The benefits payable under this Agreement are for services already rendered and
shall be independent of, and in addition to, any other benefits or compensation,
whether by salary, bonus, fees or otherwise, payable to the Participant under
any compensation and/or benefit arrangements or plans, incentive cash
compensations and stock plans and other retirement or welfare benefit plans,
that now exist or may hereafter exist from time to time.

10.11

Unclaimed Property.

Except as may be required by law, the Employer may take any of the following
actions if it gives notice to a Participant or Designated Beneficiary of an
entitlement to benefits under the Plan, and the Participant or Designated
Beneficiary fails to claim such benefit or fails to provide their location to
the Employer within three (3) calendar years of such notice:

(a) Direct distribution of such benefits, in such proportions as the Employer
may determine, to one or more or all, of a Participant’s next of kin, if their
location is known to the Employer;

(b) Deem this benefit to be a forfeiture and paid to the Employer if the
location of a Participant’s next of kin is not known. However, the Employer
shall pay the benefit, unadjusted for gains or losses from the date of such
forfeiture, to a Participant or Designated Beneficiary who subsequently makes
proper claim to the benefit.

The Employer shall not be liable to any person for payment pursuant to
applicable state unclaimed property laws.

10.12

Required Tax Withholding and Reporting.

The Employer shall withhold and report Federal, state and local income and
payroll tax amounts on all Contributions to and distributions and withdrawals
from a Participant’s Account as may be required by law from time to time.

10.13

Section 409A Compliance

To the extent applicable, this Plan shall be interpreted in accordance with
Internal Revenue Code Section 409A and Department of Treasury regulations and
other interpretive guidance issued thereunder. If the Employer determines that
any compensation or benefits payable under this Plan do not comply with Code
Section 409A and related Department of Treasury guidance, the Employer may amend
the Plan or take such other actions as the Employer deems necessary or
appropriate to comply with the requirements of Code Section 409A while
preserving the economic agreement of the parties.

 

 

 

14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its officer, duly authorized by the
Compensation Policy Committee of the Board of Directors, to execute the Plan on
this 16th day of December, 2013.

 

HOST HOTELS & RESORTS, INC.

 

By:

 

/s/ ELIZABETH A. ABDOO

Name:

 

Elizabeth A. Abdoo

Title:

 

Executive Vice President,

General Counsel and Corporate Secretary

 

15